DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 16 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamez-Garcia et al. (PCT Patent Application Publication WO 2017/087931).
Gamez-Garcia et al. discloses oil soluble fragrance delivery compositions comprising a copolymer, the copolymer comprising a hydrophobically modified (alk)acrylate monomer, a monomer comprising an acryloyl and a lactam (abstract).  Examples include the copolymers in examples 1-7, which contain lauryl methacrylate as the hydrophobically modified monomer and hydroxyethyl pyrrolidone methacrylate as the lactam monomer.  The latter (the lactam monomer) reads upon instantly recited monomer a1, and is the elected species of monomer in this block.  The 
These copolymers have 80 parts of the lauryl methacrylate and 20 parts of the hydrophobically modified monomer, and have molecular weights ranging from 77,500 to 721,000 Daltons. With such amounts (both in terms of molecular weights and ratios) the degree of polymerization for each monomer reads upon the range instantly recited (e.g. for example 1, the degree of polymerization of the lauryl methacrylate is 2267 and the degree of polymerization of the hydrophobically modified monomer is 731).
Gamez-Garcia et al. further defines the term “polymer” as including random, block, and/or alternating structures (paragraph [36]), and also includes crosslinked derivatives thereof (id.).  The crosslinking is further recited as an option for the copolymer in claims 6.  Such an arrangement (block copolymer with crosslinking) of the monomers disclosed by Gamez-Garcia et al. would provide a copolymer which reads upon the instantly recited copolymer of claims 1-5 and 11-12.
However, while Gamez-Garcia et al. discloses copolymers comprising the individual elements of the instantly recited claims (selecting a crosslink residue as suggested in claim 6, using molecular weights as in the examples, and a block copolymer as the term is defined to include), Gamez-Garcia et al. is not considered anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the copolymers of Gamez-Garcia et al. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 
Gamez-Garcia et al. further teaches that the example copolymers can be included in shampoos in the form of emulsions, in which the fragrance delivery occurs (table 16).  Such compositions anticipate instant claims 14, 16-17, and 19. 
Instant claim 20 recites that the emulsion is a Pickering emulsion.  On this feature, Gamez-Garcia et al. is silent.  However, a Pickering emulsion results when a copolymer with stearyl methacrylate and hydroxyethyl pyrrolidone methacrylate) as the only monomers is used to prepare the emulsion.  The stearyl methacrylate is also the elected species of monomer.  And stearyl methacrylate is recited as an option for the hydrophobically modified monomer in claim 3 of Gamez-Garcia et al., and would be expected to also form a Pickering emulsion, as the structure is the same.

Response to Arguments
	The Applicant argues that the Gamez-Garcia et al. does not teach all of the elements instantly recited. In particular, the Applicant states Gamez-Garcia et al. prepares the taught copolymers without and specific reversible transfer agents, chain transfer agents, or crosslinking agents. And on the contrary the claimed block copolymer requires at least one cross-linker. Further, Gamez-Garcia et al. fails to disclose the degree of polymerization of the two blocks as well.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Gamez-Garcia et al. clearly suggests a cross-linking agent may be included in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612